—Appeal by the defendant Chase Manhattan Bank from an order of the Supreme Court, Kings County (Garry, J.), dated December 6,1995. Justice Pizzuto has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 M).
Ordered that the order is affirmed, with costs, for reasons stated by Justice Garry at the Supreme Court (see, Capriglione v National Cleaning Contrs., 211 AD2d 608; Cerón v Rector, Church Wardens & Vestry Members of Trinity Church, 224 AD2d 475). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.